EXHIBIT 10.20

 

LOGO [g79793g95i84.jpg]

 

THIRD AGREEMENT TO MODIFY LOAN AGREEMENT

 

THIS THIRD AGREEMENT TO MODIFY LOAN AGREEMENT (“Agreement”), dated as of January
26, 2004, by and between WILLIAM LYON HOMES, INC., a California corporation
(“Borrower”), and CALIFORNIA BANK & TRUST, a California banking corporation
(“Lender”), with reference to the following facts:

 

RECITALS

 

A. Borrower originally agreed to borrow a sum not to exceed Fifty Million
Dollars ($50,000,000.00) (“Loan”) from Lender for the purpose of providing
Borrower with funding for the acquisition and development of residential lots,
the construction of existing and future residential home projects, and the
issuance of letters of credit for the payment of costs incurred or associated
with said projects. The terms and conditions of the Loan are more particularly
set forth in that certain Revolving Line of Credit Loan Agreement (Borrowing
Base) dated as of September 21, 2000, by and between Borrower and Lender (as the
same has been or may be amended or modified from time to time, Loan Agreement”).
All capitalized terms not specifically defined herein shall have the meanings
given to such terms in the Loan Agreement.

 

B. The Loan is evidenced by an Second Amended and Restated Construction Loan
Promissory Note dated for reference purposes as of December 13, 2002, given by
Borrower to Lender (as the same has been and may be amended from time to time,
“Note”).

 

C. This Agreement, the Note and the other documents evidencing or relating to
the Loan collectively shall be referred to as the “Loan Documents.”

 

D. Borrower has requested that Lender modify the Loan by increasing the maximum
“LOCCommitment Amount” (as defined in the Loan Agreement) from Five Million
Dollars ($5,000,000.00) to Six Million Dollars ($6,000,000.00) (“New LOC
Commitment Amount”).

 

E. Lender is willing to consent to the modifications to the Loan Documents set
forth herein subject to the conditions set forth below. The date of this
Agreement shall be referred to as the “Modification Closing Date.”

 

TERMS AND CONDITIONS

 

NOW, THEREFORE, in consideration of the foregoing premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Recitals. The preamble, recitals and any exhibits hereto are hereby
incorporated into this Agreement.

 

2. Increase in LOC Commitment Amount.

 

(a) Increase in the LOC Commitment Amount. From and after the Modification
Closing Date, the maximum LOC Commitment Amount is hereby increased from the
current amount of Five Million Dollars ($5,000,000.00) to the New LOC Commitment
Amount of Six Million Dollars



--------------------------------------------------------------------------------

($6,000,000.00). All references in the Loan Documents to the maximum LOC
Commitment Amount shall be revised to refer to the New LOC Commitment Amount set
forth herein.

 

(b) The description of the maximum LOC Commitment Amount set forth in Section
2.2.1(ii) of the Loan Agreement shall be deleted and replaced with the following
provision:

 

“(ii) The Available Commitment for all Letters of Credit to be issued hereunder
shall be no greater than the LOC Total Commitment Amount of Six Million Dollars
($6,000,000.00).”

 

3. Conditions Precedent. In no event shall Lender have any obligation to close
this transaction unless and until all of the following conditions are satisfied:

 

3.1. No Defaults. There shall be no: (a) uncured, material default hereunder or
under the Loan Documents, (b) continuing representation, covenant or warranty
hereunder or under the Loan Documents that is false or misleading in any manner,
and (c) event currently existing which, with the passage of time, will result in
a material default or the falsity of any continuing representation, covenant or
warranty hereunder or under the Loan Documents.

 

3.2. No Financial Change. There has been no material adverse change in
Borrower’s, financial condition since the closing of the Loan.

 

3.3. Payment Of Lender’s Costs. Borrower shall pay all of Lender’s costs and
expenses incurred in connection with the documentation and closing of the
modifications to the Loan Documents described herein, including without
limitation all attorneys’ fees and other closing fees and costs.

 

3.4. Additional Documents. Lender shall have received all additional documents
executed by Borrower, as required by Lender in connection with this Agreement.

 

4. Representations and Warranties. Borrower hereby represents and warrants to
Lender as follows:

 

4.1. No Default. No default or event of default under any of the Loan Documents
has occurred that remains uncured, and no event has occurred which, with the
giving of notice or the passage of time, or both, would constitute a default or
an event of default under any of the Loan Documents.

 

4.2. Representations and Warranties. As of the date hereof, all of the
warranties and representations contained in all of the Loan Documents remain
true, correct, complete and accurate.

 

4.3. No Claims or Defenses. As of the date hereof, neither Borrower nor its
managing member has any claims against Lender nor defenses to the enforcement of
any of the Loan Documents in accordance with their respective terms, as amended
by this Agreement.

 

4.4. Financial Covenants. Borrower acknowledges and agrees that the financial
covenants contained in the Loan Documents are in full force and effect and shall
be monitored by Lender based on the financial reports to be provided under the
Loan Agreement.

 

4.5. Satisfaction of Conditions. All of the conditions precedent set forth above
have been fully satisfied.

 

2



--------------------------------------------------------------------------------

5. Further Assurances. Borrower agrees to perform such other and further acts,
and to execute such additional documents, agreements, notices or financing
statements, as Lender deems necessary or desirable from time to time to create,
preserve, continue, perfect, validate or carry out any of Lender’s rights under
this Agreement and the other Loan Documents.

 

6. Integration. All rights, remedies, powers and interest provided for Lender
herein are in addition to the rights, remedies, powers and interests provided
for Lender in the Loan Documents, the terms and provisions of which are
incorporated herein by this reference and made a part hereof. If and to the
extent any term or provision hereof is inconsistent with any term or provision
of the Loan Documents, the term or provision of this Agreement shall prevail.

 

7. Entire Agreement; Amendments. This Agreement and the other Loan Documents
contain the entire agreement between Borrower and Lender with respect to the
Loan Documents, and all prior negotiations, commitments, understandings and
agreements are superseded by this Agreement and the Loan Documents. No
amendment, modification, supplement, extension, termination or waiver of any
provision of this Agreement, any Loan Document, or any other agreement executed
in connection with any of the foregoing shall be effective unless in writing and
signed by Lender and Borrower, and then only in the specific instance and for
the specific purpose given.

 

8. Governing Law. The Loan Documents shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of California,
without regard to its conflict of laws principles.

 

9. Section Headings. The section headings of this Agreement are included for
convenience only, and shall not affect the construction or interpretation of any
provision of this Agreement.

 

10. Attorneys’ Fees. If any action or other proceeding is brought to interpret
or enforce any provision of this Agreement, the prevailing party shall be
entitled to recover attorneys’ fees and expenses.

 

11. Binding Effect. This Agreement and the other Loan Documents shall be binding
upon, and shall inure to the benefit of, Borrower and Lender and their
respective successors and assigns, or heirs and personal representatives, as
applicable, subject to any provision of the Loan Documents restricting transfers
of the Property.

 

12. Severability of Provisions. No provision of this Agreement or any other Loan
Document that is held to be inoperative, unenforceable and invalid shall affect
the remaining provisions, and this and all provisions of this Agreement and the
Loan Documents are hereby declared to be severable.

 

13. Miscellaneous. No reference to this Agreement is necessary in any instrument
or document at any time referring to the Loan Documents. A reference to the Loan
Documents shall be deemed a reference to such document as modified hereby.

 

14. No Commitment. The furnishing of this Agreement and other modification
documents shall in no way be construed as a commitment by Lender to modify,
amend, extend or otherwise alter the Loan Documents. Lender shall be under no
obligation to close the transaction evidenced by this Agreement unless this
Agreement and all related documents are returned to Lender fully executed by
Borrower, and unless this Agreement is actually executed by Lender and delivered
to Borrower.

 

3



--------------------------------------------------------------------------------

15. No Other Amendments. Except as expressly amended herein, the Loan Agreement,
and all of the other Loan Documents remain unmodified and in full force and
effect.

 

16. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which, when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.

 

IN WITNESS WHEREOF, this Agreement has been executed by Borrower and Lender as
of the date first above written.

 

BORROWER:

 

WILLIAM LYON HOMES, INC., a California corporation

By:

 

/s/    RICHARD S. ROBINSON

--------------------------------------------------------------------------------

   

Name:  Richard S. Robinson

Title:  Senior Vice President

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

   

Name:  Michael D. Grubbs

Title:  Senior Vice President

 

LENDER:

 

CALIFORNIA BANK & TRUST, a California banking corporation

By:

 

/s/ ERIN JOHNSEN

--------------------------------------------------------------------------------

   

Name:  Erin Johnsen

Its:  Vice President

 

 

 

4